Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces Third Quarter 2009 Results, Continued Success at Glacier and A 44% Reduction in Debt Obligations (TSX: AAV, NYSE: AAV) CALGARY, Nov. 12 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") is pleased to announce its unaudited operating and financial results for the third quarter ended September 30, 2009. << Financial and Operating Highlights Three months ended Nine months ended September 30 September 30 2009 2008 2009 2008 Financial ($000, except as otherwise indicated) Revenue before royalties(1) $ 93,101 $ 195,384 $ 330,710 $ 592,757 per share(2) $ 0.58 $ 1.39 $ 2.21 $ 4.27 per boe $ 42.82 $ 65.51 $ 42.66 $ 66.52 Funds from operations $ 42,104 $ 93,345 $ 149,285 $ 291,717 per share(2) $ 0.26 $ 0.67 $ 1.00 $ 2.10 per boe $ 19.38 $ 31.31 $ 19.27 $ 32.73 Expenditures on property and equipment $ 42,658 $ 67,744 $ 111,020 $ 156,279 Working capital deficit(3) $ 109,581 $ 72,928 $ 109,581 $ 72,928 Bank indebtedness $ 330,800 $ 540,078 $ 330,800 $ 540,078 Convertible debentures (face value) $ 132,221 $ 219,195 $ 132,221 $ 219,195 Shares outstanding at end of period (000) 162,476 141,333 162,476 141,333 Basic weighted average shares (000) 161,182 140,192 149,916 138,806 Operating Daily Production Natural gas (mcf/d) 91,200 122,627 111,288 123,611 Crude oil and NGLs (bbls/d) 8,431 11,980 9,853 11,920 Total boe/d (at) 6:1 23,631 32,418 28,401 32,522 Average prices (including hedging) Natural gas ($/mcf) $ 6.10 $ 7.55 $ 6.07 $ 8.32 Crude oil and NGLs ($/bbl) $ 54.02 $ 100.02 $ 54.38 $ 95.24 (1) includes realized derivative gains and losses (2) based on basic weighted average shares outstanding (3) working capital deficit includes accounts receivable, prepaid expenses and deposits, accounts payable and accrued liabilities, distributions payable, and the current portion of capital lease obligations and convertible debentures >> MESSAGE TO SHAREHOLDERS Advantage reduced its debt obligations by 44% and strengthened its balance sheet through the completion of an equity financing and the closing of two asset dispositions. Success continued at our Montney natural gas resource play at Glacier, Alberta with strong well results, capital cost reductions and approval of a new 50 mmcf/d gas plant that is now under construction. << Financial Funds from Operations Strengthened through Hedging Gains, Lower Royalty Rates and Continued Reductions in Operating Costs - Funds from operations of $42.1 million for the third quarter of 2009 was supported by strong hedging gains, lower royalty rates and lower operating costs. Funds from operations decreased 55% from the same period in 2008 due to the sale of approximately 8,100 boe/d during the third quarter and significantly lower commodity prices compared to the high oil and natural gas prices realized during the third quarter of 2008. - Advantage's third quarter capital program of $42.7 million was substantially financed from our funds from operations. In excess of 80% of the third quarter capital program was invested at Glacier to drill and complete wells and pre-order long lead equipment for our new gas plant. - For the three months ended September 30, 2009, our hedging program contributed a net gain of $24.6 million to funds from operations which helped to partially mitigate the reduction in commodity prices. - Average daily production for the three months ended September 30, 2009 decreased 24% to 23,631 boe/d (64% natural gas) compared to the second quarter of 2009. Production decreased 27% when compared to the same period of 2008 due primarily to the sale of approximately 8,100 boe/d during the quarter. Natural gas production at Lookout Butte (1,100 boe/d) remained shut-in through the entire third quarter with additional curtailments at smaller operated and non-operated properties (300 boe/d) due to low commodity prices. We anticipate Lookout Butte and the smaller properties to resume production during the latter portion of the fourth quarter with improved natural gas prices. - Operating costs for the three months ended September 30, 2009 was $11.55/boe which is a decrease of 16% when compared to the same period in 2008 and a decrease of 7% from the second quarter of 2009. Cost reductions are a result of optimization efforts, a lower service and supply cost environment and the sale of higher cost properties. - Royalties during the third quarter of 2009 decreased 7% to a royalty rate of 12.8% as compared to the same period of 2008. The decrease is driven by significantly lower commodity prices and the impact of Alberta's royalty incentive programs. Continued Success at Glacier Glacier - Phase I Update - Phase I of the Glacier development plan was completed during the second quarter of 2009 with a total ten horizontal wells (8 Upper Montney and 2 Lower Montney) placed on-production. Advantage's Montney wells demonstrated 30 day initial production rates of 2 mmcf/d to over 5 mmcf/d which meets our expectations and is similar to the majority of horizontal well results through the Swan, Tupper, and Pouce Coupe South Montney fairway. Additional delineation drilling and more production history will be required to better define the longer term production trend on our extensive land base, however we are pleased with the preliminary results and more recent completion tests which support long term development plans for Glacier. As more wells are drilled through our land base, we expect 'sweet spots' in the Montney to be further delineated and additional resource potential in other formations to be evaluated which could add more opportunity to the already significant drilling inventory. - Drilling in the Montney is economic at $4.00 to $4.50 Cdn AECO per mcf and is considered one of the top tier natural gas resource plays in North America. The economics are further enhanced by Advantage's strong hedging position and the Alberta royalty and drilling incentive programs. Glacier - Phase II Development Program - Phase II began in July 2009 and involves the drilling of new wells and facilities expansions to grow production capacity to a target of 50 mmcf/d during the second quarter of 2010. Production at Glacier is anticipated to increase during the first quarter of 2010 and peak during the second quarter of 2010. - All necessary regulatory approvals have been received for Advantage's new 50 mmcf/d gas plant and construction has commenced. The completion date for the new gas plant, additional compression and expansion of the existing gas gathering system is targeted for the second quarter of 2010. - From July 2009 to November 12, 2009, a total of 8 gross (8 net) horizontal wells have been drilled by Advantage as operator and 7 gross (2.5 net) horizontal wells have been drilled on joint interest lands through the deployment of up to four drilling rigs. Our Phase II development plan, which continues to June 2010, includes a total of 16 gross (16.0 net) horizontal wells, 1 gross (1 net) vertical well and 16 gross (6.1 net) horizontal wells on joint interest lands. - To date, a total of 6 of the 15 gross horizontal wells drilled have been completed and tested at an average test rate of 4.6 mmcf/d. One of the horizontal wells on an Advantage three well horizontal pad demonstrated the highest completion test rate to date at 9 mmcf/d with a flowing pressure of 11 mpa (1,595 psig) after a 13 stage frac was completed. The three well horizontal pad had a combined test rate of over 18 mmcf/d at an average flowing pressure of 6.5 mpa (940 psig). - Advantage employs a disciplined and continuous improvement approach to optimize costs in order to improve project economics. Advantage's strategy to capitalize on lower industry costs combined with improved technical knowledge has reduced drilling costs per meter by 43% and per frac costs by 57% since 2008. For example, we continue to improve our understanding of the geology and variability within the Montney fairway by employing techniques such as micro-seismic and production logging to progress our learning curve. - Improvements in wellsite design from knowledge gained during the commissioning of our initial ten producing horizontal wells could lead to cost reductions by as much as 35% per well. The design changes will be implemented during our Phase II development program and could lead to significant long term cost savings over the life of the Glacier project. - New wells drilled and placed on production between March 31, 2009 and March 31, 2011 will qualify for the Alberta royalty incentive program which includes a 5% royalty rate for the first year or 0.5 bcf of production and an additional drilling credit of up to $200 per meter of drilled depth subject to a maximum of 40% of Alberta crown royalties paid by Advantage over a calendar year. The majority of wells drilled during Phase II and Phase III will be directed primarily at the Upper Montney to capture the benefits of the royalty and drilling credit incentive program which is currently set to expire on March 31, 2011. Increased drilling in the Lower Montney can be deferred as the depth of the Lower Montney formation qualifies for the previously announced Alberta deep drilling incentive program which continues after March 31, 2011 and could result in approximately $3.2 million in incentive credits per horizontal well. Improved Financial Flexibility - In July 2009, we completed our conversion to a growth oriented corporation and significantly improved our balance sheet by closing two asset dispositions and completing an equity financing which generated gross proceeds of $354.6 million. - Total outstanding debt obligations have been reduced by 44% from $829 million at June 30, 2009 to $462 million at September 30, 2009. - Advantage's bank debt at September 30, 2009 is $330 million versus our current credit facility of $525 million resulting in an unutilized capacity of $195 million. A total of $132 million of convertible debentures remain outstanding of which $69 will mature mid-year 2010 and $63 at the end of 2011. - Advantage's tax pool position is estimated to be $1.5 billion net of dispositions and provides a strong position to shield future cash flows from corporate tax. Strong Hedging Program to Support Future Cash Flow - Advantage's hedging program includes 82% of our net natural gas production hedged for the fourth quarter of 2009 at an average price of $8.17 Cdn AECO per mcf and 58% hedged for 2010 at an average price of $7.46 Cdn AECO per mcf. Crude oil hedges for the fourth quarter of 2009 include 53% of our net crude oil production hedged at an average floor price of $62.40 Cdn per bbl and 31% hedged for 2010 at an average price of $67.83 Cdn per bbl. Details on our hedging program are available on our website. - Our strategy will be to continue to employ a multi-year hedging program to reduce the volatility in cash flow in support of capital requirements. Looking Forward - On July 8, 2009, Advantage announced an updated corporate capital budget for the 12 month period ending June 2010. The corporate capital budget has been set at $207 million (approximately $110 million during H2 2009) and will continue to focus on our Montney natural gas resource play at Glacier, Alberta. Phase II of the development plan at Glacier will constitute approximately 80% of our corporate capital budget. - Funds from operations for the 12 month period ending June 30, 2010 based on the mid-range of guidance is estimated at $196 million using an average NYMEX natural gas price of $4.52 US/mmbtu (AECO $4.42 Cdn/mcf), WTI oil price of $77.90 US/bbl and an $0.93 Cdn/$US exchange rate. Advantage's current hedging positions have been included in the funds from operations estimate. - As a result of the continued shut-in of natural gas production at Lookout Butte through the third quarter and the shut-in of several smaller operated and non-operated properties due to lower natural gas prices, we anticipate that production will trend towards the lower end of the H2 2009 production guidance that was provided (approximately 22,700 boe/d). The natural gas production shut-ins from these properties have a smaller impact on funds from operations due to the lower netbacks as they are not covered by our hedge positions. Plans are to resume production from these properties as natural gas prices improve through the fourth quarter. We also anticipate that royalty rates will trend lower to approximately 13% with operating costs between $11.50 and $12.00/boe through H2 2009. - A full year 2010 capital budget and guidance will be provided before year-end 2009. >> Advantage is well positioned to pursue future development plans at Glacier with our strong balance sheet, solid hedging position and conversion to a growth oriented corporation. With a stable production base and an inventory of over 500 drilling locations at Glacier, management will continue to employ a disciplined approach to create long term growth in shareholder value. MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of November 12, 2009, provides a detailed explanation of the financial and operating results of Advantage Oil & Gas Ltd. ("Advantage", the "Corporation", "us", "we" or "our") for the three and nine months ended September 30, 2009 and should be read in conjunction with the consolidated financial statements contained within this interim report and the audited financial statements and MD&A of the predecessor legal entity, Advantage Energy Income Fund (the "Fund") for the year ended December 31, 2008. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance.
